Title: From George Washington to Major General Benedict Arnold, 19 June 1778
From: Washington, George
To: Arnold, Benedict


                    
                        Sir
                        [Head Quarters, 19 June 1778]
                    
                    You are immediately to proceed to Philadelphia and take the command of the troops there. The principal objects of your command you will send specified in the inclosed resolve of Congress of the 4th instant; which you will carefully execute. You will take every prudent step in your power, to preserve tranquillity and order in the city, and give security to individuals of every class and description; restraining as far as possible, ’till the restoration of civil government every species of persecution, insult, or abuse, either from the soldiery to the inhabitants, or among each other. I leave it to your own discretion, to adopt such measures, as shall appear to you most effectual and, at the same time, least offensive, for answering the views of Congress, to prevent the removal transfer, or sale of any goods, wares, or merchandise, in possession of the inhabitants of the city, ’till the property of them can be ascertained in the mode directed.
                    The Quarter Master General will send one of his assistants into the city, who will take your directions and give you all the aid in his power—He is to search out any public stores belonging to the enemy and convert them to the use of the army. Given under my Hand at Head Quarters this 19th Day of June 1778.
                